Case 1:18-cv-07178-ENV-JO Document 45-6 Filed 06/01/20 Page 1 of 3 PageID #: 689




                                                                       E

                                                                       X

                                                                       H

                                                                       I

                                                                       B

                                                                       I

                                                                       T



                                                                       E
      Case 1-16-45645-nhl Doc 209 Filed 12/29/17 Entered 12/29/17 12:34:30
Case 1:18-cv-07178-ENV-JO Document 45-6 Filed 06/01/20 Page 2 of 3 PageID #: 690



 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:

                                                                    Chapter 11
 BOYSIN RALPH LORICK and
 CYNTHIA THERESA LORICK,                                            Case No. 1-16-45645-nhl


                                              Debtor.
 ---------------------------------------------------------------x

                               ORDER GRANTING MOTION IN PART

           UPON the motion (the “Motion”) of Wells Fargo Bank, N.A., as Trustee for the

 registered holders of Sovereign Commercial Mortgage Securities Trust, 2007-C1, Commercial

 Pass-Through Certificates, Series 2007-C1 (“Wells Fargo”), filed December 2, 2017 at ECF No.

 191, for an order directing the distribution of sale proceeds; and the limited opposition filed

 Boysin Ralph Lorick and Cynthia Theresa Lorick (the “Debtors”), at ECF Nos. 196, 204; and the

 opposition filed interested party Mohammed Choudhary, at ECF Nos. 197, 202; and the limited

 opposition filed by Ortiz and Ortiz, at ECF No. 203; and the reply and exhibits annexed thereto

 of Wells Fargo, at ECF No. 207; and the record of the hearing held on the Motion on December

 21, 2017 (the “Hearing”); and due deliberation and sufficient cause appearing therefor, it is

 hereby,

           ORDERED, that, for the reasons stated on the record of the Hearing, the Motion is

 granted in part as set forth herein; and it is further
      Case 1-16-45645-nhl Doc 209 Filed 12/29/17 Entered 12/29/17 12:34:30
Case 1:18-cv-07178-ENV-JO Document 45-6 Filed 06/01/20 Page 3 of 3 PageID #: 691



         ORDERED, that, at this time, Wells Fargo is entitled to a distribution from the sale

 proceeds of $4,039,705.02, which is comprised of the following amounts:

             the total foreclosure judgment amount, without interest: $3,668,619.69, ECF
              No. 207-3;

             accrued interest on the foreclosure judgment amount at 9% from June 9,
              2016 to December 15, 2016 ($904.59 per diem; 189 days): $170,967.73; and

             attorney’s fees as provided in the foreclosure judgment, without interest:
              $85,000;

 and it is further

         ORDERED, that this Order is without prejudice to Wells Fargo’s ability to seek the

 balance of its requested relief, or to any other party’s ability to oppose the same; and it is further

         ORDERED, that the balance of the Motion is adjourned to February 8, 2018 at 2:30 p.m.




                                                                  ____________________________
  Dated: December 29, 2017                                             Nancy Hershey Lord
         Brooklyn, New York                                       United States Bankruptcy Judge
